The Court.
The defendants by their cross-complaint sought to have set aside as obtained by fraud a contract by which the defendants had agreed to purchase a tract of land from plaintiff. The alleged fraud consisted of certain representations by which the defendants were induced to • enter into the contract for the purchase of the land. The cross-complaint was demurred to, and the demurrer was sustained.
It is apparent to us that the matters alleged as constituting the fraud were matters of opinion rather than of facts. It was certainly matter of opinion when the plaintiff stated that the land was the best ranch in lone Valley, and was very rich and productive, and would produce fifty bushels of wheat to the acre; that a portion was good alfalfa land, and that another portion was rich in mineral deposits; and the other matters alleged may well be, classed under the head of matters of opinion *515rather than a false representation of facts. There is no averment which excludes the idea of personal inspection by the purchaser.
In such a case, the purchaser should exercise his own judgment, and is not entitled to relief in equity.
Judgment affirmed.